Citation Nr: 1815934	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  16-53 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1966.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).
FINDING OF FACT

The Veteran's service-connected disabilities preclude him from performing gainful employment for which his education and occupational experience otherwise qualify him.


CONCLUSION OF LAW

The criteria for an award of a TDIU are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is unemployable due to service-connected disabilities, specifically disabilities of the lumbar spine, bilateral knees, hearing loss, and posttraumatic stress disorder (PTSD).  VA will grant a TDIU when the evidence shows that the Veteran is precluded by reason of his service-connected disabilities from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2017); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The Veteran currently meets the schedular criteria for an award of TDIU as his PTSD is rated at 50 percent disabling from November 12, 2014 and his combined evaluation for compensation is 90 percent.  38 C.F.R. § 4.16(a) (providing that the schedular criteria are met if there are two or more service-connected disabilities with one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more); 38 C.F.R. § 4.25, Table I (Combined Ratings Table).  The RO recently proposed to reduce the Veteran's combined evaluation for compensation to 80 percent, but even if such action is implemented, the Veteran will still meet the schedular criteria for TDIU.  The Board will therefore proceed with a decision in this case as the Veteran satisfies the percentage criteria for TDIU. 
After review of the evidence, the Board will resolve any doubt in the Veteran's favor and find that he is unemployable due to service-connected disabilities.  On his formal claim for TDIU received in November 2014 (with additional submissions in February 2015 and October 2016), the Veteran reported that he last worked in 2002 as a laborer with a construction company.  He contends that he is unable to work due to service-connected low back, knee, hearing, and psychiatric disabilities.  With regard to his education, the record establishes that the Veteran did not complete high school and has no other education or vocational training.  He has worked in the construction and upholstery businesses since his separation from service in 1966.  This evidence indicates that the Veteran has a narrow educational and work history with no experience in sedentary or clerical positions.

The record contains medical evidence weighing in favor of the claim for TDIU.  The most recent VA examinations of the Veteran's bilateral knees and low back, performed in May 2017, demonstrated significant impairment to motion and physical activities as a result of the service-connected joint disabilities.  The May 2017 VA examiner determined that as a result of his service-connected knee arthritis, the Veteran had "[d]ifficulties with climbing, stooping, kneeling and crouching" and had an inability to perform frequent physical occupational tasks including standing and walking.  The examiner concluded that this may "preclude participation in occupations with moderate to high physical activities..."  Similar findings were made by the VA examiner in February 2015, who found that the Veteran had severe low back and knee disabilities that decreased his mobility.  The medical evidence, including VA examination reports and treatment records, also establishes that the Veteran experiences difficulty hearing and interacting with people due to hearing loss and tinnitus and has moderate occupational impairment due to service-connected PTSD. 

The Board observes that the Veteran has several nonservice-connected disabilities that affect his employability, including a prostate condition.  Additionally, the record establishes that he incurred a work-related injury in May 2002 that formed the basis for his retirement from his construction job.  The Veteran also stated in June 2015 that his advanced age was another factor affecting his ability to work.  Neither nonservice-connected disabilities nor advancing age may be considered in a TDIU determination.  38 C.F.R. §§ 3.341 , 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  However, in light of the Veteran's limited educational history and work experience and the severity of his service-connected disabilities, the Board finds that the evidence is at least in equipoise regarding the question of unemployability.  The Board will therefore resolve reasonable doubt in favor of the Veteran and grant the claim.  See 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to TDIU is granted.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


